DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 9-12 and 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/26/21.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Au (US 6,445,635).
Regarding claim 1, fig. 3 of Au teaches a sequence circuit comprising: a detector [eg. NOR receiving RTR] arranged to detect an occurrence of an event (determined by RTR) on the basis of an input signal [eg. RTR]; an acceptor [inverter at output of the NOR] arranged to accept the event whose occurrence has been detected by the detector; an inhibitor [eg. 40,64 of fig. 3 and 28,31 of fig. 1] arranged to inhibit the acceptor from accepting another event for a first period (fig. 2 shows where inhibition period set by FLAG and FLAGB and fig. 4 shows period of FLAG and FLAGB) using the acceptance of one event by the acceptor as a trigger (levels of 
Regarding claim 2, fig. 3 of Au teaches wherein an occurrence timing of the event is not synchronized with any clock signal (RTR event not synchronized with clock).
Regarding claim 3, fig. 3 of Au teaches wherein the inhibitor inhibits the acceptor from accepting every event after an end of the first period until a third period elapses (when FLAG and FLAGB change back to a nonblocking state).
Regarding claim 4, fig. 3 of Au teaches wherein the detector detects a type of the event on the basis of the current state and a state of the input signal, and informs the acceptor of the type of the event (NOR receives input signal RTR and feedback from FLAG, which is based on current state and next state).
Regarding claim 5, fig. 3 of Au teaches wherein the second period is longer than a setup time of the latch (fig. 4 shows second period from beginning to until RCLK triggers, which is longer than latch setup time).
Regarding claim 6, fig. 3 of Au teaches wherein the second period is longer than a total time of a time necessary for decay of a metastable state of the acceptor and the setup time of the latch (fig. 4 shows second period from beginning to until RCLK triggers, which is longer than decay of metastable state and latch setup time).
Regarding claim 7, fig. 3 of Au teaches wherein the detector detects the occurrence of the event on the basis of a level of the input signal.

Allowable Subject Matter
Claims 8, 13, 14, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIBIN CHEN whose telephone number is (571)270-5768. The examiner can normally be reached 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on (571) 272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/SIBIN CHEN/Primary Examiner, Art Unit 2896